Case 6:21-cv-01008-PGB-DCI Document 67 Filed 09/15/21 Page 1 of 3 PageID 4782




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION
LUCAS WALL,

                       Plaintiff,
v.                                                                Case No: 6:21-cv-1008-PGB-DCI

SOUTHWEST AIRLINES, ALASKA
AIRLINES, ALLEGIANT AIR, DELTA
AIR LINES, FRONTIER AIRLINES,
JETBLUE AIRWAYS and SPIRIT
AIRLINES,

                       Defendants.


                                               ORDER
       Plaintiff, proceeding pro se, initiated this action against several airlines challenging their

requirements that their passengers wear masks due to the COVID-19 pandemic.                    Doc. 1.

Defendants filed motions to dismiss and, within the time permitted for a response to those motions,

Plaintiff filed the Amended Complaint. Doc. 61. In the Amended Complaint, Plaintiff purports

to join a dozen additional individual pro se plaintiffs to this case. Id. In addition, Plaintiff and the

other pro se plaintiffs purport to bring the Amended Complaint “on behalf of themselves and all

others similarly situated”—specifically, a proposed “Disabled Class” defined in the Amended

Complaint. Id.

       Likely recognizing his inability to represent any other person in this case—because he is

proceeding pro se and is not a member of the bar of this Court—Plaintiff filed two notices in

conjunction with the Amended Complaint. In the first, titled “Notice of Lead Plaintiff & Class

Representative,” Plaintiff and each purported additional pro se plaintiff state jointly:

       We understand Mr. Wall is not an attorney and therefore may not represent us.
       Proceeding pro se, we are responsible for representing ourselves. However, for
       efficiency and judicial economy, we plan to work collectively as a group and make
Case 6:21-cv-01008-PGB-DCI Document 67 Filed 09/15/21 Page 2 of 3 PageID 4783




          decisions by majority vote. But as we are all representing ourselves, we reserve the
          right to make separate filings should our individual interests diverge from that of
          the group.

          For all filings made by the group, we authorize Mr. Wall to submit documents on
          our behalf to the Court using the CM/ECF system once we have approved them.
          For all consultations with the Defendants’ counsel, we authorize Mr. Wall to
          communicate with the lawyers, then submit any preliminary decisions to the group
          for a vote. Mr. Wall will then relay our determination to the lawyers.

Doc. 64. In the second notice, titled “Plaintiffs’ Waiver of Individual Service,” each additional

individual plaintiff purports to waive the right to service of any document, stating that:

          [W]e waive our right to receive individual service of all filings pursuant to
          Fed.R.Civ.P. 5(b)(2)(E).

          Lucas Wall, whom we have appointed lead plaintiff and class representative, is
          approved to file and receive service using the Court’s CM/EFC system. Doc. 12.
          Upon receipt of all service of Court orders and the defendants’ filings, Mr. Wall
          will immediately download the documents and forward them by e-mail to all dozen
          additional plaintiffs. This system will be more efficient for us, and also benefits the
          Court and all defendants by not making them send us papers all individually by
          postal mail.

Doc. 65.

          It is axiomatic that a pro se party cannot represent another party before this Court. See

Franklin v. Garden State Life, Ins., 462 F. App’x 928, 930 (11th Cir. 2012) (“the right to appear

pro se, however, is limited to those parties conducting ‘their own cases’ and does not apply to

persons representing the interests of others”) (quoting 28 U.S.C. § 1654); U.S. ex. Rel. Stonstorff

v. Blake Med. Ctr., 2003 WL 21004734, at *1 (M.D. Fla. Feb. 13, 2003) (“Axiomatically, a lay

person is entitled to represent only himself, not any other person or entity.”). This rule applies

equally to named parties and members of a proposed class. See In re Taylor Bean, & Whitaker

Mortg. Corp., 2011 WL 52545420, at *2 (M.D. Fla. Oct. 24, 2011) (“As an initial matter, pro se

litigants may not represent a class”) (citing Wallace v. Smith, 145 F. App’x 300, 302 (11th Cir.

2005)).




                                                   -2-
Case 6:21-cv-01008-PGB-DCI Document 67 Filed 09/15/21 Page 3 of 3 PageID 4784




        Here, Plaintiff filed an Amended Complaint that purports to include a dozen additional pro

se plaintiffs and a proposed class. Because amendment as of right is timely, Plaintiff rightly did

not seek leave of Court to file the Amended Complaint. But that does not mean it can stand as

filed. Nor do Plaintiff’s notices purporting to make him “lead plaintiff” solely entitled to service

of documents and to allow him to act in that “lead” role with decisions of the thirteen plaintiffs

made by “a majority vote” pass muster. Lawyers similarly receive service of a documents in a

case and act based on decisions made by their clients; Plaintiff’s assurances that he is not acting

as a lawyer in this case do nothing if he is, in fact, acting as a lawyer in this case. Plaintiff is

further warned that the unauthorized practice of law is not permitted before this Court or in this

State. The Court has an independent obligation to manage its docket and the conduct of litigants.

        On or before September 30, 2021, Plaintiff is ORDERED TO SHOW CAUSE in writing

why the Amended Complaint should not be stricken (without prejudice and with leave to re-plead)

because: (1) it purports to bring class action claims by a pro se plaintiff; and (2) it purports to allow

a pro se plaintiff to act as “lead plaintiff” for a group of other pro se plaintiffs. To the extent

Plaintiff asserts that he may proceed through the filing of “notices” or “waivers” by other pro se

plaintiffs, Plaintiff shall provide legal authority supporting his assertions. In the alternative,

Plaintiff may file a second amended complaint on or before September 30, 2021.

         Defendants’ obligation to respond to the Amended Complaint is tolled pending the

Court’s decision on this matter, though they each may file a response to Plaintiff’s filing seven

days after Plaintiff files a response to the Order to Show Cause.

        ORDERED in Orlando, Florida on September 15, 2021.




                                                  -3-
